DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Amendment filed July 20, 2022 has been entered. Claims 9-11, 15, 18-19, 23, 25, 27, 42, 45, and 48-50 are pending. Claims 9 and 50 have been amended. Claims 15, 18-19, 23, 25, 27, 42, and 45 are withdrawn as being directed to a non-elected invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-11 and 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Boghani et al. (US 2006/0263413 A1; Nov. 23, 2006) as applied to claim 9 above.
Regarding claims 9-10 and 48-49, Boghani discloses a delivery system, or component, for use in a chewing gum composition comprising a component body and a plurality of regions containing at least one active ingredient encapsulated within an encapsulating material, wherein the plurality of regions are disposed within the component body ([0016]-[0023]). 
While Boghani discloses a chewing gum comprising a plurality of regions of at least one encapsulated active ingredient disposed within the gum body, Boghani is silent with respect to less than 15% of an average active concentration in the gum body being in contact with an exterior surface of the gum body. Boghani, however, discloses that all the ingredients for making the chewing gum, including the encapsulated active ingredient, are mixed together to form the chewing gum. Therefore, the amount of active ingredient in contact with the exterior surface after the mixing and cooling, would be dependent upon the amount of mixing and amount of each ingredient therein. For example, if the encapsulate active ingredient was added last to be mixed with the other ingredient, the active ingredient would not be thoroughly mixed in with the other ingredients and would still remain on the exterior surface. Therefore, the timing of adding the active ingredient and the amount of mixing done would affect the amount of active ingredient in contact with the exterior surface of the gum body. Additionally, the amount of ingredients will affect the amount of active ingredient in contact with the exterior surface of the gum body. If the active ingredient only represents a small portion of the total amount of ingredients, the active ingredient would be incorporated into the gum body more easily and therefore less would be in contact with the exterior surface. This is merely well understood, routine and conventional in the art. It would have been obvious to one of ordinary skill in the art to vary the processing conditions and amount of ingredients to results in less than 15% of an average active concentration in the gum body being in contact with an exterior surface of the gum body.
Boghani further teaches that the at least one active ingredient has a delayed release by one minute, five minutes, ten minutes, thirty minutes, etc. ([0023]). Therefore, Boghani teaches that that the delayed release can occur after one, five, ten or thirty minutes.
Boghani, however, is silent with respect to specifically teaching that the release profile beings at initial exposure to a dissolving liquid and is less than 7%, or less than 1% as in claim 10, less than 3% as in claim 48, or less than 5% as in claim 49, per 20 seconds after said component body has been exposed to the dissolving liquid for one minute. 
Boghani further teaches that the release profile can vary and is influenced by many factors, such as rate of chewing, intensity of chewing, the amount of the ingredient, what the form of the ingredient added to the edible composition is (e.g. encapsulated in a delivery systems, unencapsulated, pretreated), whether the edible composition is mixed or otherwise prepared, when or how the ingredient is added to other ingredients, and the ratio of the amount of ingredient to one or more other ingredients ([0020]). 
Boghani teaches that the delivery system is formulated to provide a controlled release of the active component over a preselected period of time, such as an extended period of time, which may vary depending on the type of product in which the delivery system is incorporated, the type of encapsulating material, the type of active, other ingredients (e.g. fats) in the product, etc. Boghani goes on to state that one of ordinary skill in the art can adjust the delivery system to achieve the desired effect ([0026]). 
Therefore, as Boghani teaches that the delivery system provides a controlled release of the active component over an extended period of time, and further teaches how one of ordinary skill in the art can vary the delivery system to achieve a desired effect (e.g. varying the type of product in which the delivery system is incorporated, the type of encapsulating material, the type of active, other ingredients (e.g. fats) in the product, etc.), it would have been obvious to one of ordinary skill in the art to vary the delivery system of Boghani by varying the type of product in which the delivery system is incorporated, the type of encapsulating material, the type of active, and other ingredients (e.g. fats) in the product, to result in a release profile as claimed. Doing so would yield the predictable result of providing a chewing gum having a desired effect, wherein the active ingredient has a delayed release profile that is less than 7%, or less than 1% as in claim 10, less than 3% as in claim 48, or less than 5% as in claim 49, per 20 seconds after said component body has been exposed to the dissolving liquid for one minute. 
There is nothing unexpected regarding adjusting the delivery system of Boghani to achieve a desired effect as Boghani clearly teaches providing a delayed release delivery system for a chewing gum, and therefore absent a showing of criticality for the claimed release profile, such limitation is merely an obvious variant over the prior art. 
Regarding claim 11, as stated above, Boghani teaches that the at least one active ingredient has a delayed release by one minute, five minutes, ten minutes, thirty minutes, etc. ([0023]), but fails to specifically teach that the release profile is continuously linear for at least 30 minutes after two minutes of exposure to a dissolving body. 
Boghani, however, teaches that the release profile can vary and is influenced by many factors, such as rate of chewing, intensity of chewing, the amount of the ingredient, how the form of the ingredient added to the edible composition (e.g. encapsulated in a delivery systems, unencapsulated, pretreated), the edible composition is mixed or otherwise prepared, when or how the ingredient is added to other ingredients, and the ratio of the amount of ingredient to one or more other ingredients ([0020]). 
Boghani further teaches that the delivery system is formulated to provide a consistent controlled release of the active component over a preselected period of time, such as an extended period of time, which may vary depending on the type of product in which the delivery system is incorporated, the type of encapsulating material, the type of active, other ingredients (e.g. fats) in the product, etc. Boghani goes on to state that one of ordinary skill in the art can adjust the delivery system to achieve the desired effect ([0026]). 
Therefore, as Boghani teaches that the delivery system provides a consistent controlled release of the active component over an extended period of time, and further teaches how one of ordinary skill in the art can vary the delivery system to achieve a desired effect (e.g. varying the type of product in which the delivery system is incorporated, the type of encapsulating material, the type of active, other ingredients (e.g. fats) in the product, etc.), it would have been obvious to one of ordinary skill in the art to vary the delivery system of Boghani by varying the type of product in which the delivery system is incorporated, the type of encapsulating material, the type of active, and other ingredients (e.g. fats) in the product, to result in a release profile as claimed. Doing so would yield the predictable result of providing a chewing gum having a desired effect, wherein the active ingredient has a delayed release profile that is continuous for at least 30 minutes as claimed. 
There is nothing unexpected regarding adjusting the delivery system of Boghani to achieve a desired effect as taught by Boghani, and therefore absent a showing of criticality for the claimed release profile, such limitation is merely an obvious variant over the prior art. 
Regarding claim 50, Boghani discloses a delivery system, or component, for use in a chewing gum composition comprising a component body and a plurality of regions containing at least one active ingredient encapsulated within an encapsulating material, wherein the plurality of regions are disposed within the component body ([0016]-[0023]). 
While Boghani discloses a chewing gum comprising a plurality of regions of at least one encapsulated active ingredient disposed within the gum body, Boghani is silent with respect to less than 15% of an average active concentration in the gum body being in contact with an exterior surface of the gum body. Boghani, however, discloses that all the ingredients for making the chewing gum, including the encapsulated active ingredient, are mixed together to form the chewing gum. Therefore, the amount of active ingredient in contact with the exterior surface after the mixing and cooling, would be dependent upon the amount of mixing and amount of each ingredient therein. For example, if the encapsulate active ingredient was added last to be mixed with the other ingredient, the active ingredient would not be thoroughly mixed in with the other ingredients and would still remain on the exterior surface. Therefore, the timing of adding the active ingredient and the amount of mixing done would affect the amount of active ingredient in contact with the exterior surface of the gum body. Additionally, the amount of ingredients will affect the amount of active ingredient in contact with the exterior surface of the gum body. If the active ingredient only represents a small portion of the total amount of ingredients, the active ingredient would be incorporated into the gum body more easily and therefore less would be in contact with the exterior surface. This is merely well understood, routine and conventional in the art. It would have been obvious to one of ordinary skill in the art to vary the processing conditions and amount of ingredients to results in less than 15% of an average active concentration in the gum body being in contact with an exterior surface of the gum body.
Boghani further teaches that the at least one active ingredient has a delayed release by one minute, five minutes, ten minutes, thirty minutes, etc. ([0023]), but fails to specifically teach that the release profile is less than 10% per minute after the component body has been exposed to a dissolving liquid for 36 minutes and is linear after two minutes of exposure of the component body to a dissolving liquid.
Boghani, however, teaches that the release profile can vary and is influenced by many factors, such as rate of chewing, intensity of chewing, the amount of the ingredient, how the form of the ingredient added to the edible composition (e.g. encapsulated in a delivery systems, unencapsulated, pretreated), the edible composition is mixed or otherwise prepared, when or how the ingredient is added to other ingredients, and the ratio of the amount of ingredient to one or more other ingredients ([0020]). 
Boghani further teaches that the delivery system is formulated to provide a consistent controlled release of the active component over a preselected period of time, such as an extended period of time, which may vary depending on the type of product in which the delivery system is incorporated, the type of encapsulating material, the type of active, other ingredients (e.g. fats) in the product, etc. Boghani goes on to state that one of ordinary skill in the art can adjust the delivery system to achieve the desired effect ([0026]). 
Therefore, as Boghani teaches that the delivery system provides a consistent controlled release of the active component over an extended period of time, and further teaches how one of ordinary skill in the art can vary the delivery system to achieve a desired effect (e.g. varying the type of product in which the delivery system is incorporated, the type of encapsulating material, the type of active, other ingredients (e.g. fats) in the product, etc.), it would have been obvious to one of ordinary skill in the art to vary the delivery system and delayed release profile of Boghani by varying the type of product in which the delivery system is incorporated, the type of encapsulating material, the type of active, and other ingredients (e.g. fats) in the product, to result in a release profile as claimed. Doing so would yield the predictable result of providing a chewing gum having a desired effect, wherein the release profile is less than 10% per minute for 36 minutes and is linear after two minutes of exposure to a dissolving liquid as claimed. 
There is nothing unexpected regarding adjusting the delivery system of Boghani to achieve a desired effect as taught by Boghani, and therefore absent a showing of criticality for the claimed release profile, such limitation is merely an obvious variant over the prior art. 


Response to Arguments
	 
Applicant’s arguments with respect to the 103 rejection have been fully considered but were not found persuasive. 
Applicant argues on pages 7-10 that Boghani fails to teach less than 15% of an average active concentration in the gum body being in contact with an exterior surface of the gum body and a linear release profile of the active ingredient. 
This is not found persuasive. As stated above, the examiner recognizes that Boghani fails to teach less than 15% of an average active concentration in the gum body being in contact with an exterior surface of the gum body and a linear release profile of the active ingredient.
Boghani, however, discloses that all the ingredients for making the chewing gum, including the encapsulated active ingredient, are mixed together to form the chewing gum. Therefore, the amount of active ingredient in contact with the exterior surface after the mixing and cooling, would be dependent upon the amount of mixing and amount of each ingredient therein. For example, if the encapsulate active ingredient was added last to be mixed with the other ingredient, the active ingredient would not be thoroughly mixed in with the other ingredients and would still remain on the exterior surface. Therefore, the timing of adding the active ingredient and the amount of mixing done would affect the amount of active ingredient in contact with the exterior surface of the gum body. Additionally, the amount of ingredients will affect the amount of active ingredient in contact with the exterior surface of the gum body. If the active ingredient only represents a small portion of the total amount of ingredients, the active ingredient would be incorporated into the gum body more easily and therefore less would be in contact with the exterior surface. This is merely well understood, routine and conventional in the art. It would have been obvious to one of ordinary skill in the art to vary the processing conditions and amount of ingredients to results in less than 15% of an average active concentration in the gum body being in contact with an exterior surface of the gum body.
Boghani further teaches that the release profile can vary and is influenced by many factors, such as rate of chewing, intensity of chewing, the amount of the ingredient, how the form of the ingredient added to the edible composition (e.g. encapsulated in a delivery systems, unencapsulated, pretreated), the edible composition is mixed or otherwise prepared, when or how the ingredient is added to other ingredients, and the ratio of the amount of ingredient to one or more other ingredients ([0020]). 
Boghani teaches that the delivery system is formulated to provide a controlled release of the active component over a preselected period of time, such as an extended period of time, which may vary depending on the type of product in which the delivery system is incorporated, the type of encapsulating material, the type of active, other ingredients (e.g. fats) in the product, etc. Boghani goes on to state that one of ordinary skill in the art can adjust the delivery system to achieve the desired effect ([0026]). 
Therefore, as Boghani teaches that the delivery system provides a controlled release of the active component over an extended period of time, and further teaches how one of ordinary skill in the art can vary the delivery system to achieve a desired effect (e.g. varying the type of product in which the delivery system is incorporated, the type of encapsulating material, the type of active, other ingredients (e.g. fats) in the product, etc.), it would have been obvious to one of ordinary skill in the art to vary the delivery system of Boghani by varying the type of product in which the delivery system is incorporated, the type of encapsulating material, the type of active, and other ingredients (e.g. fats) in the product, to result in a release profile as claimed. Doing so would yield the predictable result of providing a chewing gum having a desired effect, wherein the release profile is linear after two minutes of exposure to a dissolving liquid as claimed. 
There is nothing unexpected regarding adjusting the delivery system of Boghani to achieve a desired effect as Boghani clearly teaches providing a delayed release delivery system for a chewing gum and further teaches how one of ordinary skill in the art can vary the release profile, and therefore absent a showing of criticality for the claimed release profile, such limitation is merely an obvious variant over the prior art. 
For the reasons stated above, the 103 rejection is maintained. 



Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A COX/Primary Examiner, Art Unit 1791